Filed 9/17/21 Idleman v. Christodoro CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 LUCIE IDLEMAN,                                                      B284734

           Petitioner and Respondent,                                (Los Angeles County
                                                                     Super. Ct. No. YQ026096)
           v.

 JONATHAN CHRISTODORO,

           Respondent and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Hector F. Guzman. Dismissed.
     Ferguson Case Orr Paterson, Wendy Cole Lascher; and
Greg May for Respondent and Appellant.
     No appearance for Petitioner and Respondent.
                  ___________________________
                        INTRODUCTION

      Jonathan Christodoro appeals from a domestic violence
restraining order issued pursuant to the Domestic Violence
Prevention Act (Fam. Code, § 6200 et seq.)1 and an order denying
his motion to set aside and vacate the restraining order. Because
the restraining order expired while this appeal was pending, and
Christodoro has not shown any discretionary exception to the
rules regarding mootness applies, we dismiss the appeal as moot.

      FACTUAL AND PROCEDURAL BACKGROUND

       Christodoro and Lucie Idleman have a litigious history. In
a separate action between them, the court ordered an inspection
of property in Rancho Palos Verdes that Christodoro claimed he
owned but Idleman stole from him. The court set the inspection
for April 7, 2017 and ordered “all . . . interested parties” to have
“full access to the property.”
       Despite a stop work order issued by the city of Rancho
Palos Verdes on the property, Christodoro arrived on April 7,
2017 and saw Idleman and several people she had hired working
on the house. According to Idleman, Christodoro “was irate,
screaming, yelling throughout the house, saying ‘Everybody get
the F out. Everyone get the F out. Get the F out of my house.’
[He was] yelling at the workers, ‘Put that down. You’re not
working on my house. Get out. Everybody get out.’. . . He was
charging everybody; he charged everyone . . . .” Idleman
explained that, by “charging,” she meant Christodoro “moved

1     Undesignated statutory references are to the Family Code.




                                 2
forward in a forceful and impactful manner, in an aggressive
manner, like when you lunge at somebody.”
       A paralegal working for Idleman’s attorney said
Christodoro was “ranting and raving and yelling profanities,”
“badger[ed]” her, made her feel “threatened,” and invaded her
“personal space.” The paralegal said Idleman was “shaking like a
leaf.” Idleman called the 911 emergency operator because the
situation “was scary,” but the police made no arrests.
       On April 10, 2017 Idleman filed a petition for a temporary
restraining order and a domestic violence restraining order
against Christodoro. She identified Christodoro as her “ex
boyfriend” and checked a box stating she and Christodoro “[we]re
dating or used to date, or . . . are or used to be engaged to be
married.” The court issued a temporary restraining order and set
a hearing on the domestic violence restraining order for May 24,
2017.
       Following the hearing, the court issued a domestic violence
restraining order for three months, expiring August 23, 2017. On
June 19, 2017 Christodoro filed motions to set aside and vacate
the order under Code of Civil Procedure section 663 and for a new
trial. On July 24, 2017 the court denied Christodoro’s motions,
and on August 9, 2017 Christodoro timely filed a notice of
appeal.2

2     The notice of appeal stated Christodoro was appealing from
a judgment entered July 24, 2017, which was the date the court
denied Christodoro’s postjudgment motions, not the date the
court issued the restraining order. We liberally construe
Christodoro’s notice of appeal to be from the order issuing the
restraining order and from the order denying his motion to set
aside and vacate the order.* (See K.J. v. Los Angeles Unified




                                3
                           DISCUSSION

      Christodoro argues the trial court erred in granting
Idleman’s request for a domestic violence restraining order
because he and Idleman did not have a “dating relationship”
within the meaning of section 6211, subdivision (c), and because
substantial evidence did not support the trial court’s finding
Christodoro subjected Idleman to “abuse” under section 6203.
The restraining order, however, expired over four years ago, and
we cannot grant Christodoro any effective relief. Therefore, the
appeal is moot.

       A.    Christodoro’s Appeal Is Moot
       An appeal is moot if events render it impossible for the
appellate court to grant the appellant any effective relief.
(Newsom v. Superior Court (2021) 63 Cal.App.5th 1099, 1109; see
Building a Better Redondo, Inc. v. City of Redondo Beach (2012)
203 Cal.App.4th 852, 866 [“‘a live appeal may be rendered moot
by events occurring after the notice of appeal was filed’”].) “‘“If
relief granted by the trial court is temporal, and if the relief
granted expires before an appeal can be heard, then an appeal by


School Dist. (2020) 8 Cal.5th 875, 882-883 [courts should liberally
construe a notice of appeal “‘“to protect the right of appeal if it is
reasonably clear what [the] appellant was trying to appeal from,
and where the respondent could not possibly have been misled or
prejudiced”’”]; Sabbah v. Sabbah (2007) 151 Cal.App.4th 818,
819, fn. 1 [construing a notice of appeal from an order denying a
motion for a new trial as from the underlying domestic violence
restraining order].)
      * Which is appealable. (Ryan v. Rosenfeld (2017) 3 Cal.5th 124,
      127.)




                                  4
the adverse party is moot.”’” (Harris v. Stampolis (2016)
248 Cal.App.4th 484, 495 [expired civil harassment restraining
order]; see Covina Union High School v. California
Interscholastic Federation (1934) 136 Cal.App. 588, 589-590
[appeal from an injunction issued for a particular high school
athletic season was moot where the athletic season ended while
the appeal was pending].) Because the restraining order against
Christodoro expired on August 23, 2017, his appeal is moot.

      B.      None of the Discretionary Exceptions to the Mootness
              Rules Applies
       “‘“[T]here are three discretionary exceptions to the rules
regarding mootness: (1) when the case presents an issue of broad
public interest that is likely to recur [citation]; (2) when there
may be a recurrence of the controversy between the parties
[citation]; and (3) when a material question remains for the
court’s determination [citation].”’” (Harris v. Stampolis, supra,
248 Cal.App.4th at p. 495; see City of Monterey v. Carrnshimba
(2013) 215 Cal.App.4th 1068, 1079; Epstein v. Superior Court
(2011) 193 Cal.App.4th 1405, 1411.) As for the first exception,
Christodoro does not identify any issue of broad public interest
that is likely to recur and evade appellate review. Christodoro
suggests the second and third exceptions apply, though he does
not specifically identify them.
       For example, Christodoro cites ongoing litigation with
Idleman and asserts “Idleman will apply for yet another
unwarranted restraining order,”3 which might suggest the

3     We grant Christodoro’s motion for judicial notice of certain
court documents reflecting other litigation between Christodoro




                                 5
recurrence of the controversy between the parties. But
Christodoro does not explain how or why the same controversy—
the issuance of a domestic violence restraining order under the
unusual circumstances of April 7, 2017—will arise again between
the parties. Suggesting Idleman might make another request for
a restraining order under another set of circumstances is not
enough to show the original controversy may recur. (Cf. Rudick
v. State Bd. of Optometry (2019) 41 Cal.App.5th 77, 89 [appeal
was not moot because the “particular statutory interpretation
issue may recur in a future dispute among the parties”]; City of
Los Angeles v. City of Los Angeles Employee Relations Bd. (2016)
7 Cal.App.5th 150, 158 [temporary agreement between a city and
a union on a particular negotiating point did not moot an appeal
where it seemed “likely the controversy will arise between the
parties in the future, and the issue is of continuing public
interest”].)
       Christodoro also suggests a material question remains for
the court’s determination (the third mootness exception) because
“the expired restraining order would work against him.” In the
civil context, a material question remains when “‘the judgment, if
left unreversed, would preclude a party from litigating . . . an
issue still in controversy.’” (Hensley v. San Diego Gas & Electric
Co. (2017) 7 Cal.App.5th 1337, 1346, fn. 4; see Viejo Bancorp, Inc.
v. Wood (1989) 217 Cal.App.3d 200, 205.) This typically occurs
when a party appeals from an order or judgment and, although
the relief granted by the trial court has expired, the trial court’s
order or judgment could serve as the basis for an adverse finding
on a different issue that is still in controversy. (See, e.g., Hensley,

(or affiliated entities) and Idleman (or affiliated persons). (See
Evid. Code, §§ 452, subd. (d), 459.)




                                  6
at p. 1345 [the parties’ settlement was partially conditioned on
the outcome of the appeal regarding damages].)
       Christodoro contends the existence of the May 24, 2017
restraining order could prejudice him in the event a court
considers whether to issue another restraining order against him.
Christodoro cites section 6306, subdivision (b)(1), which indeed
states, “Prior to deciding whether to issue [a domestic violence
restraining] order under this part or when determining
appropriate temporary custody and visitation orders, the court
shall consider the following information . . . : any conviction for a
violent felony specified in Section 667.5 of the Penal Code or a
serious felony specified in Section 1192.7 of the Penal Code; any
misdemeanor conviction involving domestic violence, weapons, or
other violence; any outstanding warrant; parole or probation
status; any prior restraining order; and any violation of a prior
restraining order.” (Italics added.)
       But section 6306, subdivision (b)(2), gives the italicized “or”
in subdivision (b)(1) special significance. Subdivision (b)(2)
prohibits a court from considering the mere existence of a prior
restraining order in determining whether to issue another
domestic violence restraining order. That provision states:
“Information . . . that does not involve a conviction described in
this subdivision shall not be considered by the court in making a
determination regarding the issuance of a[ ] [domestic violence
restraining] order . . . .” (Italics added.) Instead, a prior
restraining order may only be considered “when determining
appropriate temporary custody and visitation orders,” as
specified in section 6306, subdivision (b)(1). Christodoro has not
identified any proceeding involving custody or visitation where a
court might consider the prior restraining order.




                                  7
       In re Cassandra B. (2004) 125 Cal.App.4th 199, cited by
Christodoro, is distinguishable for similar reasons. The court in
Cassandra B. found a material question remained in an appeal
from an expired temporary restraining order against a mother in
a dependency proceeding because the restraining order could
have negative consequences for the mother in future juvenile
court proceedings. (Id. at pp. 209-210.) The court cited Welfare
and Institutions Code section 213.5, subdivision (j)(2), which
requires the juvenile court to consider a prior restraining order in
any proceeding to issue another restraining order. (Id. at p. 210,
fn. 5.) Christodoro does not identify any dependency or other
proceeding where the expired restraining order could have
adverse consequences.
       Christodoro suggests other ways the expired restraining
order could negatively impact him, including by creating
“negative social and economic consequences” and by giving
litigants in other cases “a club to smear” him. Though the
restraining order expired over four years ago,4 however,
Christodoro has not cited anything suggesting the restraining
order has harmed him in any way.5 And while seeking to clear


4     The long period of time between the restraining order and
resolution of this appeal is due to a stay issued during Idleman’s
bankruptcy proceedings under Chapter 7 of the United States
Bankruptcy Code.

5      Christodoro did not present in the trial court or timely ask
this court to consider any evidence to demonstrate his appeal is
not moot. (Cf. In re K.M. (2015) 242 Cal.App.4th 450, 456
[“Postjudgment evidence may . . . be used to show that the
appeal, or an issue involved, is moot.”]; Long v. Hultberg (1972)




                                 8
one’s name or record can be an exception to application of the
mootness doctrine in a criminal case, there is no such exception
in the civil context. (See People v. DeLeon (2017) 3 Cal.5th 640,
646, fn. 2 [a criminal defendant can “demonstrate sufficiently
concrete consequences to avoid a finding of mootness, even if the
term of imprisonment has already concluded”]; People v. Succop
(1967) 67 Cal.2d 785, 790 [a “defendant is entitled to the
opportunity to clear his name of the adjudication that he is a
probable mentally disordered sex offender”]; People v. Ellison
(2003) 111 Cal.App.4th 1360, 1368-1369 [“[a] criminal case
should not be considered moot where a defendant has completed
a sentence where . . . the sentence may have ‘disadvantageous
collateral consequences’”]; People v. Delong (2002)
101 Cal.App.4th 482, 484 [criminal defendant’s appeal was not
moot where she complied with the terms of her probation and
was “entitled to an opportunity to clear her name and rid herself
of the stigma of criminality”].)




27 Cal.App.3d 606, 608 [appellate courts may consider evidence
“when it shows that events occurring after judgment and notice of
appeal have rendered the appeal moot”].)




                                9
                        DISPOSITION

     The appeal is dismissed.




                  SEGAL, J.



     We concur:




                  PERLUSS, P. J.




                  IBARRA, J. *




*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 10